Citation Nr: 1143118	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 percent for chondromalacia patella with meniscal degeneration of the left knee.

2.  Entitlement to an initial evaluation greater than 10 percent for chondromalacia patella with meniscal degeneration of the right knee.

3.  Entitlement to an initial increased evaluation greater than 10 percent fro degenerative changes of the cervical spine.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 2002 to September 2005.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in March 2006 and by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2007 rating decision, the RO granted a 10 percent evaluation for the service-connected cervical spine disability.  As this increased rating does not constitute a full grant of all benefits possible, and as the veteran has not withdrawn his claim, the issue concerning entitlement to an increased rating for degenerative changes of the cervical spine remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was remanded in January 2010 for additional development.  Unfortunately, for reasons explained below, the Board finds that another remand is necessary.  

The U.S. Court of Appeals for Veterans Claims (Court) held, in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board finds in this case that the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay further remand will case, but finds that it is not avoidable in the present case.

Very recently, in August 2011, the Veteran was awarded disability benefits from the Social Security Administration (SSA).  The Administrative Law Judge (ALJ) decision was received at the Board in September 2011 and shows that the Veteran was found disabled from April 2007 due to a combination of severe impairments including myofascial pain syndrome, lumbar facet hypertrophy, lumbar spondylosis without spondylolisthesis, right knee chondromalacia history of old collateral ligament injury of the left knee.

While the Veteran's representative provided waiver of review of this evidence by the AOJ (see 38 C.F.R. § 20.1304), the Board notes that it is not clear that the medical evidence referenced by the ALJ is present in the claims file currently before the Board.  

First, the decision notes that the evidence includes extensive treatment records from VA dated from April 2007 to the present.  In contrast, the most recent VA treatment records in the claims file are dated in September 2007.  Second, the ALJ referenced an opinion (no dated provided) by the Veteran's treating VA physician, and the May 2007 report of disability determination made by the Medical Board of the Department of the Army.  These records do not appear to be present in the claims file.  

Because the SSA records on which the August 2011 ALJ decision was based may contain pertinent information relating to the Veteran's claims, an effort should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].

In addition, the January 2011 VA examination was conducted absent review of the claims file.  This was specifically directed in the January 2010 remand.  As importantly, the VA examiner should have the opportunity to review the SSA decision and supporting evidence.  Absent a full review of the record, the VA examination cannot be adequate.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 259 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Board notes that the disabilities cited as the basis for finding the Veteran disabled under SSA are largely service-connected, and that his bilateral knee disabilities are part of the current appeal.  The U.S. Court of Appeals for Veterans Claims held in Rice v. Shinseki, supra, that entitlement to TDIU is considered to be part of an increased rating claim when such claim is raised by the record.  Specifically, when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability if unemployability has been show.  As SSA disability benefits have been granted based, at least in part, on the service-connected bilateral knee disability, the claim for TDIU here is raised.  In that regard, the Board further notes that the Veteran is also service-connected for degenerative disc disease of the lumbar spine with spondylolysis-which the SSA ALJ found to be among the severe conditions contributing to the Veteran's disability under SSA.

Accordingly, the case is REMANDED for the following action:

1.  Assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the evidence required to substantiate her TDIU claim. A copy of the letter should be sent to the Veteran's representative.

2.  Ask the Veteran to identify any and all health care providers who have treated him for his service-connected bilateral knee and cervical spine disabilities.  Obtain release of private medical records where necessary.  All identified records, that are not already of record, should be obtained.

In addition, obtain copies of any and all treatment records from the Oakland Park, VA Outpatient Clinic and Miami, Florida VA Medical Center (VAMC) and any other VAMC identified, from September 2007 to the present that are not already of record.

3.  Obtain any additional service treatment records, including the May 2007 findings of the Department of the Army Medical Board in the Veteran's case.

4.  Obtain from SSA any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim and associate these records with the claims file.

5.  For #1-4, make all reasonable attempts to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  Notify the Veteran and his representative of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

6.  Thereafter, return the January 2011 VA examination to the examiner who conducted it and ask that the examiner review the claims file and, if necessary, offer an addendum.  The examiner must note that the claims file has been reviewed.

If the examiner who conducted the January 2011 VA examination cannot be located, or if it is determined that additional VA examination is necessary, schedule the Veteran for an appropriate VA examination to assess the severity of his service connected bilateral knee and cervical spine disabilities and the impact, if any, that these disabilities have on his employability.  

The Veteran's claims folder must be made available to the examiner prior to the examination and the examiner should note such review.  All indicated studies, including range of motion studies in degrees, should be performed for each knee and the cervical spine.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. 

The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of either knee.  The examiner should also determine if either knee locks and if so the frequency of the locking. 

For each knee and the cervical spine, tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

For each knee and the cervical spine, the examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

For the cervical spine disability, the examiner should also express an opinion as to whether or not there is any neurological involvement, including but not limited to bowel or bladder impairment and, if so, to identify the nerve involved and the severity of any impairment.  The examiner should also comment as to whether the Veteran has incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician and, if so, the duration of such episodes.

The examiner should also provide an opinion concerning the impact of the Veteran's service connected bilateral knee and cervical spine disabilities on her ability to work.  

The rationale for all opinions expressed should be provided. 

7.  Advise the Veteran and his representative in writing of the importance of reporting for VA examination; cooperating with the development of his claims; and that the consequences for failure to report for a VA examination without good cause include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

8.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested notification and development, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims in light of all pertinent evidence and legal authority. 

10.  If the claims are denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LISA M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



